DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-10 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (WO2020/075886).
	Regarding claim 1, Choi et al. disclose a fixing apparatus that fixes a robot (Figs. 1 and 3-4, element 100, 100a) having a robot main body (Figs. 1 and 3-4, element 240) mounted on a truck (Figs. 1-4, element 200) to an external structure (floor) in a positioning state, the truck capable of traveling on a floor surface (Figs. 1-3, element 210; paragraph 0015, 0043-0048), the apparatus comprising: a first unit (Figs. 3-5 and 8-12, element 300, 300a or Figs. 3-11, element 400, 400a, 500, 800) provided in one of the robot and the external structure (paragraph 0043, 0049-0050, 0055, 0062, 0074, 0083, 0093); a second unit (Figs. 3-11, element 400, 400a, 500, 800 or Figs. 3-5 and 8-12, element 300, 300a) provided in the robot or the external structure where the first unit is not provided (paragraph 0043, 0049-0050, 0055, 0062, 0074, 0083, 0093); a positioning mechanism (guide part) that determines relative position relation between the truck and the robot, and the external structure by use of the first unit and the second unit (paragraph 0019, 0054-0055, 0065); and a lock mechanism (Figs. 5-12, element 600, 600a) that locks the truck and the robot, and the external structure (paragraph 0070-0077, 0083).
Regarding claim 2, Choi et al. disclose the fixing apparatus as applied to claim 1 above, wherein the positioning mechanism includes at least a pair of tilted planes (inclined surfaces of 320 or 400) provided in the first unit, and tilted in a reverse direction at the same angle on both sides with at least one axis (central axis of 300 and/or 400) extending in a predetermined direction (vertical) interposed therebetween, and a close contact surface (Figs. 3-4 and 11-12, element 320, 330 or Figs. 3-11, element 400) provided in the second unit, and having a complementary shape enabling close contact to the tilted planes (paragraph 0054-0055), and the lock mechanism is a pressing mechanism (Figs. 11-12, element 640, 650) that applies force to the first unit or the second unit in a direction in which the close contact surface is pressed against the tilted planes at the same time (paragraph 0086-0088, 0097). 
Regarding claim 3, Choi et al. disclose the fixing apparatus as applied to claim 2 above, wherein the at least one axes comprises two or more axes disposed in parallel at an interval in a horizontal direction (Fig. 3, element 310, disposed long the length of robot 100a), and the pair of tilted planes are provided with respect to each of the axes (each cylinder/actuator 310 has a central axis). 
Regarding claim 5, Choi et al. disclose the fixing apparatus as applied to claim 2 above, wherein the tilted planes are a conical surface with the axis as a central axis (paragraph 0055, 0065).
Regarding claim 6, Choi et al. disclose the fixing apparatus as applied to claim 3 above, wherein the external structure is the floor surface (paragraph 0017, 0022), the first unit includes three shafts (Figs. 3-5, elements 300, 310, 330) formed to be tapered toward a vertical direction (paragraph 0043, 0049, 0053, 0062, 0064-0066, 0070, 0083, 0085, 0093, 0095), each of the axes is a central axis of each of the shafts (central axis of 300, 310, 330), the tilted planes are a conical surface with the central axis of each of the shafts as a center (paragraphs 0055, 0065, 0085, 0095), and the close contact surface is an inner surface of a hole (recess formed in the ground) that enables a tip of each of the shafts to be inserted therein (paragraph 0017, 0062, 0065, 0093, 0096-0098, 0100).
Regarding claim 7, Choi et al. disclose the fixing apparatus as applied to claim 5 above, wherein the conical surface is a circular conical surface (paragraphs 0055, 0065, 0085, 0095).
Regarding claim 8, Choi et al. disclose the fixing apparatus as applied to claim 2 above, wherein the pressing mechanism is driven by power supplied from a driving source (solenoid, paragraph 0086-0089), and when the power supplied from the driving source is stopped, a state in stop is kept (paragraph 0099). 
Regarding claim 9, Choi et al. disclose a robot comprising: a truck (Figs. 1-2, element 200) capable of traveling on a floor surface (0015, 0043-0048); a robot main body (Figs. 1 and 3-4, element 240) mounted on the truck (paragraph 0048, 0058-0059); and a fixing mechanism (Figs. 3-4, element 300) that is provided in the truck, and fixes the truck to an external structure (floor) in a positioning state (paragraph 0043, 0049-0050, 0052-0055), wherein at least a pair of tilted planes (Figs. 3-4, element 400) tilted in a reverse direction at the same angle on both sides with at least one axis extending in a predetermined direction interposed therebetween is provided in the external structure (paragraph 0052-0055, 0062-0066, 0083, 0086-0088, 0096), and the fixing mechanism includes a close contact surface (Figs. 3-4, elements 320, 330) having a complementary shape enabling close contact to the tilted planes, and a pressing mechanism (Figs. 3-4, element 310) that applies force in a direction in which the close contact surface is pressed against the tilted planes at the same time (paragraph 0043, 0049, 0052-0055, 0062-0066, 0070, 0083, 0085-0087, 0093, 0095).
Regarding claim 10, Choi et al. disclose the robot as applied to claim 9 above, wherein the at least one axis comprises two or more axes disposed in parallel at an interval in a horizontal direction (Fig. 3, element 310, disposed long the length of robot 100a), and the pair of tilted planes are provided with respect to each of the axes (each cylinder/actuator 310 has a central axis).

Regarding claim 12, Choi et al. disclose the robot as applied to claim 9 above, wherein the tilted planes are a conical surface with the axis as a central axis (paragraph 0055).
Regarding claim 13, Choi et al. disclose the robot as applied to claim 9 above, wherein the external structure is the floor surface (paragraph 0017, 0022), one of the tilted planes and the close contact surface is a conical surface with a central axis of each of three shafts formed to be tapered toward a vertical direction as a center (Figs. 3-5, elements 300, 310, 330; paragraphs 0043, 0049, 0053, 0062, 0064-0066, 0070, 0083, 0085, 0093, 0095), and the other of the tilted planes and the close contact surface is an inner surface of a hole (recess) that tables a tip of each of the shafts to be inserted therein (paragraph 0017, 0062, 0065, 0093, 0096-0098, 0100).
Regarding claim 14, Choi et al. disclose the robot as applied to claim 12 above, wherein the conical surface is a circular conical surface (paragraphs 0055, 0065, 0085, 0095).
Regarding claim 15, Choi et al. disclose a robot system comprising: a fixing apparatus (Figs. 1-12, elements 300, 300a, 400, 400a, 500, 600, 800) that fixes a robot (Figs. 1 and 3-4, element 100, 100a) having a robot main body (Figs. 1 and 3-4, element 240) mounted on a truck (Figs. 1-4, element 200) to an external structure (floor) in a positioning state, the truck capable of traveling on a floor surface (Figs. 1-3, element 210; paragraph 0015, 0043-0048), the apparatus comprising: a first unit (Figs. 3-5 and 8-12, element 300, 300a) provided in one of the robot and the external structure (paragraph 0043, 0049-0050, 0055, 0062, 0074, 0083, 0093); a second unit (Figs. 3-5 and 8-12, element 300, 300a) provided in the robot or the external structure where the first unit is not provided (paragraph 0043, 0049-0050, 0055, 0062, 0074, 0083, 0093); a positioning mechanism (guide part) that determines relative position relation between the truck and the robot, and the external structure by use of the first unit and the second unit (paragraph 0019, 0054-0055, 0065); and a lock mechanism (Figs. 5-12, element 600, 600a) that locks the truck and the robot, and the external structure (paragraph 0070-0077, 0083); and the robot (Figs. 1, 3-4, element 100, 100a).

Claim(s) 1 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nygren et al. (WO2010/043640 A2).
	Regarding claim 1, Nygren et al. disclose a fixing apparatus that fixes a robot (Figs. 1-2, element 2, 3) having a robot main body (Figs. 1-2, element 2) mounted on a truck (Figs. 1-2, element 3) to an external structure (Figs. 1-2, element 5) in a positioning state, the truck capable of traveling on a floor surface (Figs. 1-2, element 10; page 7, line 22 through page 8, line 11), the apparatus comprising: a first unit (primary connection unit) provided in one of the robot (Fig. 1c, element 21) and the external structure (page 8, lines 3-5); a second unit (secondary connection unit) provided in the robot or the external structure (Fig. 1a, element 23) where the first unit is not provided (page 8, lines 17-25); 	a positioning mechanism (Figs. 1-2, element 9 and/or 11) that determines relative position relation between the truck and the robot and the external structure by use of the first unit and the second unit (page 2, lines 3-9; page 8, line 13 through page 9, line 23); and a lock mechanism (Fig. 2, element 15) that locks the truck and the robot, and the external structure (page 8, line 33 through page 9, line 23).
Regarding claim 15, Nygren et al. disclose a robot system comprising: a fixing apparatus (Fig. 1, element 5) that fixes a robot (Figs. 1-2, element 2, 3) having a robot main body (Figs. 1-2, element 2) mounted on a truck (Figs. 1-2, element 3) to an external structure (Figs. 1-2, element 5) in a positioning state, the truck capable of traveling on a floor surface (Figs. 1-2, element 10; page 7, line 22 through page 8, line 11), the apparatus comprising: a first unit (primary connection unit) provided in one of the robot (Fig. 1c, element 21) and the external structure (page 8, lines 3-5); a second unit (secondary connection unit) provided in the robot or the external structure (Fig. 1a, element 23) where the first unit is not provided (page 8, lines 17-25); a positioning mechanism (Figs. 1-2, element 9 and or 11) that determines relative position relation between the truck and the robot, and the external structure by use of the first unit and the second unit (page 2, lines 3-9, page 8, line 13 through page 9, line 23); and a lock 
Regarding claim 16, Nygren et al. disclose the robot system as applied to claim 15 above, further comprising: a sensor (Fig. 2, element 13) that detects whether or not the robot is fixed to the external structure (page 10, lines 9-30); and a notification part (Fig. 2, element 19) that notifies fixing of the robot to the external structure in response to a detection of the fixing by the sensor (page 10, lines 9-30). 
Regarding claim 17, Nygren et al. disclose the robot system as applied to claim 15 above, further comprising: a sensor (Fig. 2, element 13) that detects whether or not the robot is fixed to the external structure (page 10, lines 9-30); and a controller (Fig. 2, element 7) that controls the robot (page 11, lines 24-26), wherein the controller causes the robot to be able to drive in response to a detection of fixing of the robot to the external structure by the sensor (page 7, lines 28-30). 
Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dale Moyer/Primary Examiner, Art Unit 3664